Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 24, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  159736 & (33)(36)(38)(39)(40)                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  v                                                                 SC: 159736                                          Justices
                                                                    COA: 346682
                                                                    Wayne CC: 17-009377-FH
  KEVIN LYN BEVERLY,
            Defendant-Appellant.

  _____________________________________/

         On order of the Court, the motion to supplement is GRANTED. The motion to
  add issues is GRANTED to the extent that the arguments therein are considered as part of
  the application for leave to appeal. The application for leave to appeal the April 17, 2019
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motions to
  expand the record, to remand, and for adjournment are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 24, 2020
         t1116
                                                                               Clerk